        Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              11/20/20



 Nahshon Jackson,

                         Plaintiff,
                                                                                   16-cv-9702 (AJN)
                 –v–
                                                                                 OPINION & ORDER
 Tina M. Stanford, et al.,

                         Defendant.


ALISON J. NATHAN, District Judge:

        In 2016, Plaintiff Nahshon Jackson filed this case under 42 U.S.C. § 1983 alleging

violations of his constitutional rights to the free exercise of religion, to due process, and to

petition the government. In September 2019, the Court dismissed Plaintiff’s complaint for

failure to state a claim. Mr. Jackson then moved for reconsideration under Federal Rule of Civil

Procedure 60. For the reasons that follow, Plaintiff’s motion is DENIED.

   I.      BACKGROUND

        A. The Parties

        Mr. Jackson is an adherent of the Rastafarian faith who at the time this complaint was

filed was detained in Otisville Correctional Facility. Compl. ¶ 4. He has since been released.

See Jackson v. Marks, 722 F. App’x 106, 107 n.1 (2d Cir. 2018).

        Defendant Tina M. Stanford is the Chairperson of the New York State Board of Parole.

Compl. ¶ 6. Defendant Jeff McKoy is the Commissioner of Programs for the Department of

Corrections and Community Supervision (DOCCS). Id. ¶ 7. Defendant Jeffery A. Hale is the

Director of the DOCCS Inmate Grievance Program. Id. ¶ 8.


                                                   1
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 2 of 8




       B. Mr. Jackson’s Re-Incarceration in 1992

       On April 21, 1988, Mr. Jackson was sentenced to 40–120 months’ imprisonment for First

Degree Assault. Compl. ¶ 4. On September 23, 1992, Mr. Jackson was released on parole. Id. ¶

37. On November 24, 1992, Mr. Jackson was arrested by his parole officer without a warrant.

Id. ¶ 38. The parole officer did not report to the Board of Parole that he had reasonable cause to

believe that Mr. Jackson had violated any of his conditions of parole. Id. ¶¶ 39, 45. Records

from the Division of Parole indicate that Mr. Jackson was in custody without bail in Suffolk

County Jail on charges of murder and robbery. Id. ¶ 41. The Suffolk County District Attorney’s

office requested that no parole violations be filed until after the completion of the criminal case

and accordingly no warrant for a parole violation was issued. Id. ¶ 42. Because there was no

allegation of a parole violation, the Board of Parole did not issue a “declaration of delinquency.”

Id. ¶ 43. Mr. Jackson contends that as a result, his parole was never legally revoked. Id. ¶ 46.

       As to the murder and robbery charges, Mr. Jackson alleges that he never entered a guilty

plea and that he was not present for the trial at which he was found guilty. Id. ¶ 44. Mr. Jackson

further alleges that there are no official court records showing: that he appeared in Suffolk

County Court and identified himself for sentencing; that a clerk or officer of the court announced

his appearance or presence for sentencing; or that he was sentenced to be imprisoned beyond

July 28, 1997, the maximum date for which he could be incarcerated for his original First Degree

Assault conviction. Id. ¶¶ 47, 48.

       C. Mr. Jackson’s DOCCS Grievance

       After Mr. Jackson was reincarcerated, around June 25, 2013, Offender Rehabilitation

Coordinator (ORC) Staff at the Upstate Correctional Facility made a “predetermined parole

board decision denying [Mr. Jackson] release and holding him in prison for an additional 24



                                                 2
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 3 of 8




months.” Id. ¶ 10. This determination was made through a modified New York State Division

of Parole Commissioner’s Worksheet, Form 9026.2. Id. ¶ 10. On September 16, 2013, Mr.

Jackson filed a grievance requesting “a declaration that ORC Staff are not authorized to use

Form 9026.2 to make parole board decisions denying inmates release.” Id. ¶ 11. On April 30,

2014, the Central Office Review Committee granted Mr. Jackson’s request in part, although he

does not describe which part. Id. ¶ 12. However, when presented with this decision, Defendant

Hale replied that he would not take any action until he received a “judicial order directly from

the court.” Id. ¶¶ 13-14. Mr. Jackson then sought a writ of prohibition from New York Supreme

Court to prevent the Board of Parole from making a determination on whether Mr. Jackson

“should be released on parole for life.” Id. ¶ 15. Mr. Jackson requested various forms of relief,

including an order declaring that there was no legal authorization for his incarceration. Id. ¶¶ 16-

19. Mr. Jackson alleges that there “is no official court record showing the placement of

Plaintiff’s special proceeding before the Supreme Court.” Id. ¶ 19. The New York Supreme

Court dismissed his petition. Id. ¶ 20.

       D. Denial of Meals Consistent with Mr. Jackson’s Rastafarian Faith

       Pursuant to his Rastafarian faith, Mr. Jackson observes an “Ital” diet that requires food to

be “served in the rawest form possible, without salts, preservatives, or condiments.” Id. ¶ 59.

Mr. Jackson had been receiving the Cold Alternative Diet, which provided natural foods

consistent with his Rastafarian faith, such as “fresh tomato, cabbage, onion, cucumber, and

lettuce.” Id. ¶¶ 31-32, 60. On October 19, 2015, Defendant McKoy approved Departmental

Directive #4202, which Mr. Jackson alleges gave the Correctional Food & Nutritional Services

Assistant Director the authority to terminate his Cold Alternative Diet and replace it with a Pilot

Hot Kosher Menu. Id. ¶ 30. The Pilot Hot Kosher Menu provided only one Cold Alternative



                                                 3
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 4 of 8




Diet meal on three days of the week, and two such meals on the four other days. Id. ¶ 56. The

other meals included “precooked processed soy products and canned vegetables.” Id. ¶¶ 58-60.

Under this new policy, for three days of the week, Mr. Jackson could eat only one meal a day,

depriving him of sufficient calories and causing him to lose weight. Id. ¶ 58.

       E. Procedural Background

       Mr. Jackson filed this case in December 2016. Dkt. No. 2. On December 19, 2016,

Judge Colleen McMahon dismissed the complaint under the “three strikes” rule of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g). Dkt. No. 4. Mr. Jackson then appealed.

Dkt. No. 7. In May 2018, the Second Circuit vacated the dismissal on the grounds that

Mr. Jackson sufficiently alleged that this case fell under an exception to the three-strikes rule

because his deprivation of food posed an “imminent danger of serious physical injury.” Jackson,

722 F. App’x at 107. The Second Circuit also noted that Mr. Jackson’s recent release from

prison rendered his claims for declaratory and injunctive relief moot. Id. at n.1 (citing Beyah v.

Coughlin, 789 F.2d 986, 988–89 (2d Cir. 1986)).

       In November 2018, Defendants moved to dismiss. Dkt. No. 29. And in September 2019,

the Court granted Defendants’ motion to dismiss. Jackson v. Stanford, 2019 WL 4735353, at *1

(S.D.N.Y. Sept. 27, 2019). In brief, the Court dismissed Mr. Jackson’s due-process challenges to

his parole revocation and parole determination because he had failed to plead the personal

involvement of any Defendant. Id. at **3–5; see also Grullon v. City of New Haven, 720 F.3d

133, 138 (2d Cir. 2013). The Court also dismissed Mr. Jackson’s Free Exercise Claim for failure

to exhaust administrative remedies, dismissed his First Amendment right-to-petition claim, and

denied his motion for default judgment. Jackson, 2019 WL 4735353, at *5.




                                                  4
         Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 5 of 8




         Following the Court’s decision, Mr. Jackson moved for reconsideration. His motion is

now fully briefed and before the Court.

   II.      LEGAL STANDARD
         A motion for reconsideration should be granted only if the movant identifies “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation omitted). “The decision to grant or

deny a motion for reconsideration is within the sound discretion of the district court.” Corines v.

Am. Physicians Ins. Tr., 769 F. Supp. 2d 584, 594 (S.D.N.Y. 2011). “Reconsideration of a

previous order by the court is an ‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” RST (2005) Inc. v. Research in

Motion Ltd., 597 F. Supp. 2d 362, 365 (S.D.N.Y. 2009) (quoting In re Health Mgmt. Sys., Inc.

Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). A motion for reconsideration is not a

“vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing

on the merits, or otherwise taking a ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136,

144 (2d Cir. 1998); see also Weiss v. El Al Isr. Airlines, Ltd., 471 F. Supp. 2d 356, 358

(S.D.N.Y. 2006) (“A motion for reconsideration is not an opportunity for a losing party to

advance new arguments to supplant those that failed in the prior briefing of the issue.”). The

standard for granting a motion for reconsideration “is strict and reconsideration is generally

denied.” Weiss v. City of New York, 2003 WL 21414309, at *1 (S.D.N.Y. June 19, 2003).

         The Court also extends special solicitude to Mr. Jackson as a pro se plaintiff. “[A] pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal


                                                  5
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 6 of 8




pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal

quotation marks omitted). If a party is proceeding pro se, a court shall construe their complaint

“to raise the strongest claim it suggests.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(internal brackets omitted).

   III.      DISCUSSION
          Plaintiff raises several arguments in support of his motion for reconsideration, but none

succeeds. To begin, Plaintiff contends that he is entitled to relief under Rules 60(b)(3) and

60(b)(4). Rule 60(b)(3) allows courts to relieve a party from a final judgment where there was

“fraud . . . misrepresentation, or misconduct by an opposing party.” In order to prevail on a

60(b)(3) motion, a defendant “must show that the conduct complained of prevented the moving

party from fully and fairly presenting his case.” State St. Bank & Trust Co. v. Inversiones

Errazuriz Limitada, 374 F.3d 158, 176 (2d Cir. 2004). Evidence in support of this claim must be

“clear and convincing.” Fleming v. New York University, 865 F.2d 478, 484 (2d Cir. 1989).

And Rule 60(b)(4) allows relief from a judgment if “the judgment is void.” “A judgment is void

under Rule 60(b)(4) of the Federal Rules of Civil Procedure only if the court that rendered it

lacked jurisdiction of the subject matter, or of the parties, or if it acted in a manner inconsistent

with due process of law.” Grace v. Bank Leumi Tr. Co. of NY, 443 F.3d 180, 193 (2d Cir. 2006)

(internal quotation marks and citation omitted). Plaintiff contends that he is entitled to relief

under these provisions because the Court’s “Order dismissing Plaintiff’s complaint was based

upon a misrepresentation that ‘Defendants Stanford, McCoy, and Mallozzi have appeared in this

case and filed a responsive pleading.’” Pl. Br., Dkt. No. 56, at 2. Plaintiff also contends that the

Court’s decision was a “nullity” because Defendants were never properly served. Id.

          However, the Court has already rejected this very argument. As the Court explained in

June 2019, “even if service were improper, Defendants Stanford, McCoy, and Mallozzi have

                                                   6
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 7 of 8




appeared in this case and filed a responsive pleading . . . Because defective service is a waivable

defense, failure to establish proper service does not deprive a court of jurisdiction to hear a case.”

Dkt. No. 53 at 2 (citing Daskow v. Teledyne, Inc., Continental Prods. Div., 899 F.2d 1298, 1302–

03 (2d Cir. 1990)). And this Court has twice recognized that Defendant Stanford “is not in

default, as not only had a certificate of default not been entered but Defendant Stanford had filed

a [timely] motion to dismiss.” Dkt. No. 54 at 10; Dkt. No. 57 at 6. Defendants McCoy and

Mallozzi have likewise appeared in this matter and are not in default. See also Jackson, 2019

WL 4735353, at *5 (“This Court previously held that Defendant Stanford is not in default, as not

only had a certificate of default not been entered but Defendant Stanford had filed a motion to

dismiss. Dkt. No. 47, at 6. Mr. Jackson provides no reason that would warrant reconsideration of

that ruling.”). Mr. Jackson has thus provided no evidence—let alone clear and convincing

evidence—that he is entitled to relief under Rules 60(b)(3) or 60(b)(4).

       Next, Mr. Jackson argues that he is entitled to relief under Rule 60(b)(6), which provides

that a court may relieve a party from a judgment for “any other reason that justifies relief.”

“Rule 60(b)(6) relief is only available if Rules 60(b)(1) through (5) do not apply, and if

extraordinary circumstances are present or the failure to grant relief would work an extreme

hardship on the movant.” ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 109 (2d Cir.

2012) (citing In re Emergency Beacon Corp., 666 F.2d 754, 758–59 (2d Cir. 1981)).

       Plaintiff however fails to identify any “extraordinary circumstances’ warranting

reconsideration. Instead, Mr. Jackson rests on conclusory and unsupported assertions, such as

his claim that this Court exhibited “bias against [him] and favoritism towards Defendant

Stanford” by “erroneously classifying Plaintiff’s sister . . . as a prisoner who wrote a letter to

Defendant Stanford . . .” Pl. Br. at 9–10. But Plaintiff never demonstrates how any this



                                                  7
       Case 1:16-cv-09702-AJN-SDA Document 62 Filed 11/20/20 Page 8 of 8




purported misclassification warrants reconsideration of the Court’s holding, which concerned

Plaintiff’s failure to state a claim under 42 U.S.C § 1983. Mr. Jackson also raises a slew of

other, largely conclusory arguments in support of his motion. See, e.g., Dkt. No. 56 at 9 (“Judge

Nathan granted Defendants relief in a motion to dismiss that was submitted by an attorney who

was not representing the Defendants legally under Public Officers Law § 17(4).”). Even

construing these remaining arguments liberally, as the Court must, Mr. Jackson has provided no

reason to revisit the Court’s September 2019 motion, let alone satisfied Rule 60(b)(6)’s high

standard. His motion for reconsideration must thus be denied.

   IV.      CONCLUSION
         The Court has considered the remainder of Plaintiff’s arguments and, even construing

them liberally, concludes that they are without merit. Plaintiff’s motion for reconsideration is

therefore DENIED. This resolves Dkt. Nos. 55 and 56. The Clerk of Court is ordered to mail a

copy of this order to the pro se Plaintiff and note that mailing on the public docket.

         The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and, therefore, in forma pauperis status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




         SO ORDERED.

Dated: November 20, 2020
       New York, New York                            ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge




                                                 8
